IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 30, 2009

                                       No. 08-10788                    Charles R. Fulbruge III
                                                                               Clerk

BARBARA BARKLEY

                                                   Plaintiff-Appellant
v.

LIFE INSURANCE COMPANY OF NORTH AMERICA

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CV-1498


Before BARKSDALE, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.